Case 4:20-cv-00040-SEB-DML Document 1 Filed 02/14/20 Page 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

MARISSA HENRY,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) Case No.      4:20-cv-40
                                              )
GAMING ENTERTAINMENT                          )
(INDIANA) LLC.                                )
d/b/a RISING STAR CASINO,                     )
                                              )
               Defendant.                     )

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Comes now the Plaintiff, Marissa Henry (“Plaintiff”), by undersigned counsel,

and hereby files this lawsuit against the Defendant, Gaming Entertainment (Indiana) LLC, doing

business as Rising Star Casino, (“Defendant”) pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”) the Americans with Disabilities Act

Amendments Act ("ADA"), as amended, 42 U.S.C. § 12101 et seq. and Indiana law.

                                            PARTIES

       2.      Plaintiff has resided within the Southern District of Indiana at all relevant times.

       3.      Defendant is a corporation that operates and conducts business in the Southern

District of Indiana.

                                JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, 42 U.S.C. § 2000e-

5(f)(3), 42 U.S.C. § 12117, and 28 U.S.C. § 1367.

       5.      Plaintiff was an “employee” within the meaning of 42 U.S.C. § 2000e(f) and 42

U.S.C. § 12111(4).


                                                 1
Case 4:20-cv-00040-SEB-DML Document 1 Filed 02/14/20 Page 2 of 8 PageID #: 2




       6.      Defendant is an “employer” within the meaning of 42 U.S.C. § 2000e(b) and 42

U.S.C. § 12111(5)(A).

       7.      Plaintiff is an individual who has been regarded as having a disability as that term

is defined by the ADA, 42 U.S.C. § 12102(2) and/or Plaintiff is an individual with a disability

and/or record of a disability, as that term is defined by the ADA, 42 U.S.C. § 12102(2) and

12111(8). Plaintiff is a “qualified individual with a disability” and/or has been perceived by

Defendants to be disabled.

       8.      Plaintiff satisfied her obligation to exhaust her administrative remedies, having

timely filed Charges of Discrimination with the Equal Employment Opportunity Commission.

Plaintiff received her “Dismissal and Notice of Rights” on her Charge and now timely files this

lawsuit within ninety (90) days after receipt of said Notice.

       9.      Plaintiff’s state law claim arises from the same common nucleus of operative facts

as his federal law claim and all of her claims thus form a single case and controversy under

Article III of the United States Constitution.

       10.     All of the events, transactions and occurrences pertinent to this lawsuit occurred

within the geographical environs of the Southern District of Indiana and all parties are located

therein. Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                  FACTUAL ALLEGATIONS

       11.     Plaintiff, Marissa Henry, is a female, placing her in a protected class under Title

VII.

       12.     Henry was hired by Defendant as a dealer on or about February 21, 2017.

       13.     At all relevant times, Henry has met or exceeded Defendant’s legitimate

performance expectations.



                                                 2
Case 4:20-cv-00040-SEB-DML Document 1 Filed 02/14/20 Page 3 of 8 PageID #: 3




       14.     Henry ended a consensual relationship with co-worker Phillip Luke Lundsford on

or about June 3, 2018. Thereafter, Lunsford began stalking and harassing Henry.

       15.     Henry first complained to her supervisors that Lundsford was stalking and

sexually harassing her on July 27, 2018. She’s complained about Lundsford’s harassment on

approximately twelve separate occasions.

       16.     Defendant failed to take corrective action. Its remedy was to tell Henry to stay

away from Lunsford.

       17.     Lunsford inappropriately touched Henry on numerous occasions, including

slapping her behind, waiting for her outside her car in Defendant’s parking lot and entering her

car without her permission, trying to kiss her, putting his hand on her inner thigh, and following

her home, all without her consent.

       18. On or about August 24, 2018, Lundsford found Henry at Boondogles Pub, her

family’s business in Vevay, Indiana. He told Henry “they’ll never believe you, bitch,” and

threatened that if Henry reported him or said anything to Gina (Theunissen, Defendant’s main

shift manager), he would make sure she lost her job.

       19.     Lunsford had a history of harassing other employees and had been terminated

from Belterra Park Casino for harassing and stalking female employees.

       20.     Defendant knew or should have known Lunsford’s history of sexually harassing

female co-employees and subordinates, but hired him and retained him nonetheless.

       21.     On September 11, 2018, Henry obtained an ex parte order of protection against

Lunsford from the Ohio County Circuit Court. The order was extended following a hearing on

October 9, 2018. The order forbade Lunsford from speaking with Henry at Defendant’s facility,




                                                3
Case 4:20-cv-00040-SEB-DML Document 1 Filed 02/14/20 Page 4 of 8 PageID #: 4




and states that “if at all possible, the parties should be placed on different shifts so that the

potential for being in the same vicinity is reduced/eliminated.”

       22.     Henry provided Defendant’s human resources department with copies of the

orders of protection on or about September 11 and October 9, 2018, respectively.

       23.     On October 3, 2018, Defendant put 13.5 performance points on Henry’s record,

purportedly due to a customer complaint. Employees who receive 15 performance points are

terminated.

       24.     Henry had not been reprimanded by Defendant prior to October 3, 2018.

Defendant failed to properly investigate the complaint made by a friend of Lunsford’s, which

would have revealed it as false.

       25.     On October 8, 2018, Henry made a written report of Lundsford’s sexual

harassment of her to Defendant’s human resources department, including his acts of harassment

beginning in July, 2018. Neither Defendant’s management nor its HR personnel had previously

directed her to put her complaints in writing. Defendant failed to take corrective action.

       26.     Henry has been diagnosed with a physical impairment which qualifies as a

disability under the ADA.

       27.     Henry notified Defendant of her impairment and requested that she not be

scheduled on back-to-back night and day shifts as an accommodation.

       28.     Defendant failed to grant Henry a reasonable accommodation for her disability.

       29.     On February 6, 2019, Henry filed a charge of discrimination against Defendant

with the Equal Employment Opportunity Commission, alleging sex discrimination, retaliation,

hostile work environment, and disability discrimination.




                                                 4
Case 4:20-cv-00040-SEB-DML Document 1 Filed 02/14/20 Page 5 of 8 PageID #: 5




        30.    Henry’s complaints and filing of a charge of discrimination constitute protected

activity.

        31.    Henry’s counsel notified Defendant’s General Manager by letter of February 5,

2019 that she intended the file the charge and enclosed a copy of the charge.

        32.    On February 27, 2019, Defendant terminated Henry, stating that it was due to a

guest complaint.

        33.    Defendant’s stated reasons for terminating and disciplining Henry are pretexts for

disability discrimination, retaliation for her requests for accommodation and/or complaints of a

hostile work environment and/or sexual harassment and her filing of a charge of discrimination.

Similarly-situated non-disabled employees who did not complain, request accommodation, or

file a charge have been treated more favorably than Henry.

        34.    Upon information and belief, other dealers who were male, did not make

complaints of sexual harassment, and/or did not file charges of discrimination were treated more

favorably by Defendant.

        35.    Defendant’s actions were intentional, willful, and in reckless disregard of

Charging Party’s rights as protected by Title VII of the Civil Rights Act of 1964 and the

Americans with Disabilities Act.

        36.    Plaintiff has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                                    COUNT I
                TITLE VII – SEX HARASSMENT AND DISCRIMIATION

        37.    Plaintiff hereby incorporates paragraphs 1 – 36 of her Complaint.

        38.    Defendant took adverse employment actions against Plaintiff because of her sex.




                                                5
Case 4:20-cv-00040-SEB-DML Document 1 Filed 02/14/20 Page 6 of 8 PageID #: 6




        39.    Similarly-situated individuals who are not female have been treated more

favorably by Defendant and have not been subject to the same adverse employment actions as

Plaintiff.

        40.    Defendant’s unlawful actions were intentional, willful, and done in reckless

disregard of Plaintiff’s rights as protected by Title VII.

                                         COUNT II
                                  TITLE VII – RETALIATION

        41.    Plaintiff hereby incorporates paragraphs 1 – 40 of her Complaint.

        42.    Plaintiff engaged in statutorily-protected activities, including complaining of

Lundsford’s harassment of her and filing a charge of discrimination.

        43.    Defendant took adverse employment actions against Plaintiff in retaliation for her

engaging in these statutorily-protected activities.

        44.    Defendant’s unlawful actions were intentional, willful, and done in reckless

disregard for Plaintiff’s rights as protected by Title VII.

                                  COUNT III
              VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        45.    Plaintiff hereby incorporates paragraphs 1 – 44 of her Complaint.

        46.    Defendant failed to provide Henry a reasonable accommodation or engage in the

interactive process, despite Henry’s requests.

        47.    Defendant could have accommodated Henry without hardship.

        48.    Defendant unlawfully terminated Henry because she was disabled.

        49.    Defendant unlawfully retaliated against Henry for making requests for

accommodation, complaining of harassment, and filing a charge of discrimination.

        50.    Defendant’s stated reasons for terminating Henry are pretextual.



                                                   6
Case 4:20-cv-00040-SEB-DML Document 1 Filed 02/14/20 Page 7 of 8 PageID #: 7




       51.       Defendant’s discrimination of and retaliation against Henry was done in reckless

disregard for Henry’s federally protected rights.

       52.       Defendant’s actions caused Henry both emotional and economic harm.

       53.       Defendant’s intentional and unlawful employment actions have violated

Plaintiff’s rights as they are protected by the Americans with Disabilities Act (ADA), as

amended 42 U.S.C. § 12101 et seq.

                                      COUNT IV
                           NEGLIGENT HIRING AND RETENTION

       54.       Henry incorporates paragraphs 1 – 53 of her Complaint as if they were set forth at

length herein.

       55.       Defendant has a duty of care to provide a safe and suitable work environment for

its employees. Brazil Block Coal Co. v. Hoodlet, 129 Ind. 327 (Ind. 1891); Columbian

Enameling & Stamping Co. v. O’Burke, 37 Ind. App. 518 (Ind. Ct. App. 1906). Defendant has a

duty of care to guard against injury to its employees. Shirley Hill Coal Co. V. Moore, 181 Ind.

513 (Ind. 1914).

       56.       Defendant breached its duty of care towards Henry by employing and continuing

to employ individuals it knew or should have known engaged in sexual harassment in the

workplace.

       57.       Defendant knew, or had reason to know, that Lundsford had a propensity to

harass female employees under his supervision.

       58.       Defendant was negligent in continuing to employ Lundsford despite its

knowledge of his dangerous and/or abusive propensities.

       59.       Henry has suffered harm as a result of Defendant’s breach of duty of care.




                                                    7
Case 4:20-cv-00040-SEB-DML Document 1 Filed 02/14/20 Page 8 of 8 PageID #: 8




                                       REQUESTED RELIEF

        WHEREFORE, Plaintiff, Marissa Henry, respectfully requests that this Court find for her

and order that:

        1.        Defendant be enjoined from future acts of discrimination, harassment and

retaliation;

        2.        Defendant pay lost wages and benefits to Plaintiff;

        3.        Defendant pay compensatory and punitive damages to Plaintiff;

        4.        Defendant pay pre- and post-judgment interest to Plaintiff;

        5.        Defendant pay Plaintiff’s attorneys’ fees and costs incurred in litigating this

action; and

        6.        Defendant pay to Plaintiff any and all other legal and/or equitable damages that

this Court determines just and proper to grant.




                                   DEMAND FOR JURY TRIAL

        Plaintiff, Marissa Henry, respectfully requests a jury trial for all issues deemed triable.



                                                       Respectfully submitted,
                                                       .




                                                       John H. Haskin (7576-49)
                                                       JOHN H. HASKIN & ASSOCIATES
                                                       255 North Alabama Street, Second Floor
                                                       Indianapolis, Indiana 46204
                                                       Telephone:     (317) 955-9500
                                                       Facsimile:     (317) 955-2570
                                                       Email:         jhaskin@jhaskinlaw.com
                                                       Attorney for Plaintiff




                                                   8
